Citation Nr: 0512641	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  01-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C. § 1318. 

2.  Entitlement to Dependents' and Survivors' Educational 
Assistance under the provisions of Chapter 35, Title 38 of 
the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to September 1969.  He died in November 1999.  The appellant 
is the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
cause of the veteran's death, entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318, and eligibility to Dependence and 
Survivors' Educational Assistance (DEA).  

In an October 2002 decision the Board denied the appeal for 
service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310.  The Board deferred consideration of the 
issue of entitlement to benefits under 38 U.S.C.A. § 1318 
because a temporary stay of the adjudication of such claims 
was in effect.  See National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVAI).  The Board also deferred 
consideration of the issue of eligibility for DEA, noting 
that that issue was inextricably intertwined with the issue 
of entitlement to benefits under § 1318.  

The stay on the adjudication of § 1318 issues was 
subsequently lifted for all claims other than those involving 
petitions to reopen previously denied claims by submission of 
new and material evidence, an exception that does not apply 
in this case.  See National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVAII).  Thereafter, in December 
2003, the Board remanded the intertwined § 1318 and DEA 
issues to the RO to ensure VA compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pursuant to the 
Board's remand, in February 2004 a VCAA letter 
was sent by the RO to the appellant, with a copy to her 
representative.  In November 2004, the RO issued a 
supplemental statement of the case which continued to deny 
the appellant's § 1318 and Chapter 35 claims.  The claims 
folder has been returned to the Board for further appellate 
proceedings. 

Issue not currently on appeal -- the claim under 38 U.S.C.A. 
§ 1310

As noted above, the appellant's claim for service connection 
for the cause of the veteran's death under 38 U.S.C.A. § 1310 
was denied by the Board in its October 2002 decision.  The 
appellant through her accredited representative requested 
reconsideration of the Board's decision, a request that a 
Deputy Vice Chairman of the Board denied in December 2003.  
See 38 C.F.R. § 20.1000 (2004).

The appellant's presentation at the time of the Board's 
October 2002 decision included a contention that the veteran 
had been exposed to Agent Orange while serving in Korea in 
1968.  See the Board's October 17, 2002 decision, page 13.  
The Board determined that the appellant had presented no 
specific evidence that the veteran had in fact been exposed 
to herbicides in Korea.  Id. at 14-15.  

Since the Board's October 2002 decision, additional evidence 
has come to light concerning the use of defoliants in Korea 
at the time the veteran served there.
In the text of its December 2003 remand, the Board directed 
the RO's attention to March 2003 guidelines issued by the 
Veterans Benefits Administration advising that the Department 
of Defense had provided information that the herbicide Agent 
Orange had been used along the Demilitarized Zone (DMZ) in 
Korea at the time of the veteran's service in that area.  The 
Board noted the appellant had submitted medical evidence that 
the veteran's fatal adenocarcinoma may have been related to 
exposure to Agent Orange while serving in Korea.  The Board 
urged that the information provided by the Department of 
Defense be considered in readjudicating the appellant's claim 
for DIC benefits to the extent that it may be relevant.  

In March 2004 the RO continued its prior denial of the 
veteran's claims as to both DIC under 38 U.S.C.A. § 1318 and 
DEA benefits under Chapter 35 and issued a supplemental 
statement of the case.  In response to the supplemental 
statement of the case, the appellant submitted a statement 
that reasserted her prior contention that the primary cancer 
lesion was in the veteran's lung and requested that an expert 
medical opinion be obtained from an oncologist.  An October 
2004 medical opinion addressing this question was obtained.  
In November 2004, the RO again continued its prior denial of 
the appellant's claims and issued a supplemental statement of 
the case addressing both the § 1318 and DEA issues.  The 
§ 1310 death claim was not addressed.

At the time of the December 2003 remand, the Board did not 
have jurisdiction over the issue of entitlement to service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 inasmuch as the appellant's appeal as to 
this issue had been denied in October 2002 and the 
appellant's motion for Board reconsideration had similarly 
been denied.  The Board was cognizant, however, that the new 
information concerning the use of Agent Orange along the DMZ 
in Korea was relevant to an issue of entitlement to service 
connection for the cause of death under 38 U.S.C.A. § 1310.  
It is clear that since the Board's December 2003 remand the 
appellant has effectively requested that her claim under 
38 U.S.C.A. § 1310 be reopened.  Although the RO responded by 
obtaining a medical opinion regarding the primary site of the 
adenocarcinoma (which has not bearing on the two claims 
currently on appeal), it did not take the further step of 
readjudicating the issue of entitlement to death benefits 
under § 1310.  

Statements received from the appellant emphasize her belief 
that the veteran's cancer resulted from Agent Orange exposure 
and that the primary site was in his lung and therefore 
qualified for service connection under the applicable Agent 
Orange presumption.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2004).  In March 2004 she made it clear 
that she is seeking review of her claim under § 1310, and she 
has continued to submit evidence regarding exposure of U.S. 
forces in Korea to Agent Orange during the period of the 
veteran's service.  

The appellant's submissions must be regarded as a request to 
reopen the previously denied claim for service connection for 
the cause of the veteran's death under 38 U.S.C.A. § 1310 
based on submission of new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002).  The RO has not 
adjudicated that request.  The Board does not have 
jurisdiction to consider the matter in the absence of 
adjudication by the RO and disagreement therewith by the 
appellant.  
See 38 U.S.C.A. § 7105 (West 2002).  Accordingly, the Board 
will proceed to adjudicate the § 1318 and Chapter 35 claims; 
the matter of the appellant's entitlement to service 
connection for the cause of the veteran's death under § 1310 
is once again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in November 1999 as a result of 
metastatic adenocarcinoma.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a left ankle fracture with 
traumatic arthritis, evaluated as 10 percent disabling since 
October 1969, and bilateral high frequency hearing loss, 
rated as noncompensably disabling since October 1969.  

3.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability at any time during his 
life.  

4.  The veteran did not die as a result of a service-
connected disability and did not during his lifetime have a 
permanent total service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is denied as a matter of 
law.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 
20.1106 (2004).  

2.  The claim to establish basic eligibility to Survivors and 
Dependents Educational Assistance under Chapter 35 of Title 
38 of the United States Code is denied as a matter of law.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and entitlement 
to Dependents' and Survivors' Educational Assistance under 
the provisions of Chapter 35, Title 38 of the United States 
Code.  In the interest of clarity, the Board will initially 
discuss certain preliminary matters and then move on to an 
analysis of the claims and a decision.  

Preliminary matter - duties of notify and assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
of the VCAA pertaining to VA's duty to notify and to assist 
do not apply to a claim if resolution of the claim is based 
on statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  The VA General Counsel has held that VA is not 
required under 38 U.S.C.A. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issues before the Board as to 
whether the appeal is entitled to DIC under the provisions of 
38 U.S.C.A. § 1318 (West 2002) or DEA benefits are legal in 
nature.  That is, there is no dispute as to the essential 
facts required to resolve either matter.  The outcome of both 
appeals is governed by the interpretation and application of 
the law and regulations to undisputed facts rather than by 
consideration of the adequacy of the evidence or resolving 
conflicting evidence.  Accordingly, the notice and duty to 
assist provisions of the VCAA are inapplicable and no further 
development under the VCAA is required.  

The Board notes, however, that in February 2004 the RO 
furnished the appellant a VCAA notice letter that explained 
her and VA's reciprocal obligations under the VCAA.  The 
Board further observes that general due process 
considerations have been accorded to the appellant in 
connection with this appeal.  See 38 C.F.R. § 3.103 (2004).  
She has been allowed the opportunity to present evidence and 
argument.  In December 2004, the appellant notified the Board 
that she had no further information to submit.  





	(CONTINUED ON NEXT PAGE)


1.  Entitlement to DIC Under 38 U.S.C.A. § 1318

Applicable law and regulations 

Dependency and indemnity compensation benefits may be paid to 
a deceased veteran's surviving spouse in the same manner as 
if the veteran's death is service-connected when, in 
pertinent part, the following conditions are met: 

(1) the veteran's death was not caused by 
his or her own willful misconduct and 
either the veteran was in receipt of or 
was entitled to receive compensation at 
the time of death for service-connected 
disability that was continuously rated 
totally disabling by a schedular or 
unemployability rating for a period of 10 
years or more immediately preceding death 
or, if totally rated for a lesser period, 
the veteran was so rated continuously for 
a period of not less than five years from 
the date of the veteran's discharge from 
active duty; or 

(2) the veteran would have been entitled 
to receive a 100 percent disability rating 
for such time period but for factors such 
as the receipt of military retired pay or 
clear and unmistakable error in a final 
rating or Board decision.  

38 U.S.C. § 1318 (West 2002).  

The VA regulation implementing 38 U.S.C.A. § 1318 is 38 
C.F.R. § 3.22, which provides in relevant part that:  

(a)  Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if: (1) The veteran's death was not the 
result of his or her own willful 
misconduct, and (2) At the time of death, 
the veteran was receiving, or was entitled 
to receive, compensation for service-
connected disability that was: (i) rated 
by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death; or (ii) rated 
by VA as totally disabling continuously 
since the veteran's release from active 
duty and for at least 5 years immediately 
preceding death.  

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2); (6) VA was 
withholding payments because the veteran's 
whereabouts was unknown, but the veteran 
was otherwise entitled to continued 
payments based on a total service-
connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 
but determines that benefits were payable 
under 38 U.S.C. 5309.  

38 C.F.R. § 3.22 (a)(b) (2004).  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2004).  

A number of decisions of the Court interpreting 38 U.S.C.A. § 
1318(b) have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
his/her death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); Cole v. West, 13 
Vet. App. 268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the regulation 
implementing 38 U.S.C.A. § 1318, to restrict the award of DIC 
benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In Nat'l Org. of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Moreover, it found that the pertinent 
regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were 
in conflict with respect to interpreting 38 U.S.C.A. §§ 
1311(a) and 1318.  Id. at 1379.  The Federal Circuit remanded 
the case in order for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id.  at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years before 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 5, 
2002).  

In Nat'l Org. of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), the Federal Circuit, after reviewing its holding in NOVA 
I, observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit held that VA 
could properly construe the "entitled to receive" language of 
38 U.S.C. § 1318 to bar the filing of new claims -- i.e., 
"hypothetical entitlement" claims -- in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.  

Analysis 

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  [It is undisputed that the veteran was 
not a former prisoner of war and was not continuously rated 
totally disabled for a period of not less than five years 
from the date of his discharge from active duty in 1969; 
hence, those provisions of § 1318 are clearly not 
applicable.]  

Under 38 C.F.R. § 3.22 (2004), a claim for DIC benefits under 
§ 1318 must be adjudicated with specific regard to 
adjudicative determinations made during the veteran's 
lifetime and without consideration of hypothetical 
entitlement to benefits raised for the first time after the 
veteran's death.  See NOVA II, 314 F. 3d. at 1365.  

The undisputed evidence of record shows that the veteran 
filed a claim for VA disability compensation at the time of 
his separation from service in 1969.  By rating decisions 
rendered in 1970, service connection was awarded for 
residuals of a left ankle fracture, rated 10 percent 
disabling; and for bilateral high frequency hearing loss, 
rated noncompensably disabling.  These ratings did not change 
at any subsequent time during the veteran's life.  No other 
disabilities were subsequently service connected.  

The post service medical record shows that a diagnosis of 
adenocarcinoma was initially established in January 1999 
following an evaluation of unexplained fevers that had been 
present since February 1998, together with other complaints.  
The veteran died of metastatic adenocarcinoma in November 
1999.  The primary site was unknown.  Service connection was 
not established for that disability.

At no time during his life were the veteran's service-
connected disabilities individually or in combination 
evaluated as 100 percent disabling; hence, the veteran was 
never in actual receipt of compensation based on total 
disability for one of the periods of time that are 
statutorily prescribed for the receipt of DIC under § 1318.  

In addition, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning f the law.  
None of the circumstances specified in 38 C.F.R. § 3.22(b) 
(2004) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation is shown or alleged to be applicable in the 
present case.  That being said, although subsection (b)(3) 
pertaining clear and unmistakable error in a VA decision as 
the reason for non-receipt of compensation is potentially 
applicable, the appellant has not specifically alleged that, 
but for CUE in a rating decision made during his lifetime, 
the veteran would have been entitled to receive compensation 
for a service-connected disability that was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 or more years immediately his 
preceding death.  

The basis for the appellant's claim for DIC is the contention 
that the veteran's death from adenocarcinoma was the result 
of exposure to the herbicide Agent Orange during his service 
along the DMZ in Korea in 1968.  This contention more 
properly involves her claim under 38 U.S.C.A. § 1310, which 
as discussed in the Introduction is not now before the Board.  
This contention is not meaningful in the context of a claim 
under § 1318, since entitlement under that section must be 
established on the basis of rating decisions made during the 
veteran's lifetime.  
The factual issues of whether the veteran was exposed to 
Agent Orange in Korea and, if so, whether his fatal 
adenocarcinoma was related to such exposure are more properly 
addressed by the RO in connection with appellant's request to 
reopen her claim for service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310.  

However, even it is assumed arguendo that the veteran's death 
resulted from adenocarcinoma related to Agent Orange exposure 
during service, it is not established that the adenocarcinoma 
was so disabling as to warrant a 100 percent rating for a 
continuous period of 10 years preceding his death.  The 
disorder is shown by the record to have been present for no 
more than a year or two before the veteran died.  
Furthermore, to the extent that the appellant might argue 
that service-connected adenocarcinoma would have been 
evaluated as 100 percent disabling or might have precluded 
the veteran from engaging in substantially gainful employment 
if a claim for service connection had been filed, that 
allegation is tantamount to a claim of "hypothetical" 
entitlement, which as discussed above VA may not address.  
38 C.F.R. § 3.22 (2004); NOVA II, Id., 1379-80.  

Accordingly, the Board must as a matter of law find that the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.  

In summary, as the veteran was not rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding his death, or for five years following 
discharge from service, and thus was neither in actual 
receipt of compensation nor entitled to receive compensation 
during those periods, there is no legal basis for entitlement 
to DIC under 38 U.S.C.A. § 1318.  Accordingly, the appeal is 
denied.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) [where 
law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement]; see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).  

Additional comment

The Board notes in passing that although some revision of the 
law analyzing § 1318 has taken place since the receipt of the 
appellant's claim, the law itself has not changed during the 
period of her claim; only the interpretation of the law, 
through changes in VA regulation and judicial interpretation, 
has been revised.  As explained herein, the Federal Circuit's 
decision in NOVA II found that the VA's action in amending 
its regulations was interpretive rather than substantive in 
nature -- that is, it merely clarified VA's earlier 
interpretation that the statute barred "hypothetical 
entitlement" claims.  See NOVA I, Id., 1376-77.  The Federal 
Circuit further found that VA is not bound by prior Court 
decisions such as Green and Cole that construed the statute 
and 38 C.F.R. § 3.22 differently from VA and that the VA was 
free to challenge such decisions through its rule making.  
NOVA I, Id., at 1374.  Therefore, to the extent that the law 
or regulations changed during the pendency of the appellant's 
claim, those changes did not materially alter her rights but 
rather clarified those rights.  

Finally, the Board intimates no outcome, legal or factual, as 
to the appellant's claim for service connection for the cause 
of the veteran's death under 38 U.S.C.A. § 1310.
 





	(CONTINUED ON NEXT PAGE)


2.  Survivors' and Dependents' Educational Assistance

Applicable law and regulations 

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 
(2004).  

Analysis

The evidence required for a determination regarding the 
appellant's entitlement to Survivors' and Dependents' 
Educational Assistance is adequately set forth in the above 
summary of the evidence pertaining to the appellant's 
entitlement to benefits under 38 U.S.C.A. § 1318.  

The basic prerequisite to establish basic eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the U.S. Code is that the veteran 
have had a permanent and total service-connected disability 
at the date of death or have died as a result of the service-
connected disability.  See 38 C.F.R. § 3.807(a) (2004).  In 
this case, none of the entitlement criteria specified by law 
has been satisfied.  The veteran did not have a permanent and 
total service-connected disability at the time of his death.  
DIC has been denied under both 38 U.S.C.A. §1310 and 38 
U.S.C.A. §1318: in its October 2002 decision, the Board 
determined the veteran's death to be non-service connected on 
the basis of the evidence then of record, and benefits under 
§ 1310 have been denied in this decision.  

Where the law rather than the evidence is dispositive of a 
claim, the appeal must be denied or terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Cacalda, Id.; Sabonis, Id.  Accordingly, since the 
criteria for eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, are not met, the appeal as to that issue is 
denied as a matter of law.  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


